 



Exhibit 10.3

Fifth Amendment to Revolving Loan Agreement
Between
MMAC Communications Corp. and Keltic Financial Partners, LP
Dated as of October 11, 2002

     This is a Fifth Amendment to the Revolving Loan Agreement, dated as of
October 11, 2002, which is made as of the 15th day of February, 2005, (this
“Amendment”), between DELTA COMPUTEC INC. (formerly known as MMAC Communications
Corp.) (“Borrower”), a Delaware corporation, having an address at 900 Huyler
Street, Teterboro, New Jersey 07608, and KELTIC FINANCIAL PARTNERS, LP
(“Lender”), a Delaware limited partnership, with a place of business at 555
Theodore Fremd Avenue, Suite C-207, Rye, New York 10580.

WITNESSETH

     WHEREAS, Borrower and Lender are engaged in a continuing commercial lending
relationship pursuant to that certain Revolving Loan Agreement, dated as of
October 11, 2002 (as previously amended, modified or otherwise supplemented, the
“Loan Agreement”), and other related documents, whereby Lender agreed to advance
certain sums to Borrower and Borrower agreed to repay same under the terms and
conditions therein set forth; and

     WHEREAS, MMAC Communications Corp. changed its name from MMAC
Communications Corp. to Delta Computec Inc., as evidenced by that certain
Certificate of Amendment to Certificate of Incorporation of MMAC Communications
Corp. with the Secretary of State of the State of Delaware on October 15, 2002;
and

     WHEREAS, the Borrower has requested that the Lender extend the Termination
Date and waive certain provisions in the Loan Agreement; and

     WHEREAS, the Lender is willing to effect such requests, upon the condition
that the Loan Agreement shall be otherwise amended as provided herein and
subject to certain other terms and conditions herein contained; and

     WHEREAS, the parties wish to memorialize the terms of their agreements by
this writing.

     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, it
is agreed as follows:

1.      AMENDMENTS TO ARTICLE 1, DEFINITIONS.

          (a)      Section 1 of the Loan Agreement, entitled “Definitions” is
hereby amended by deleting Section 1.51 (“Termination Date”) and replacing same
with the following:

 



--------------------------------------------------------------------------------



 



     “Termination Date” shall mean the earlier of April 15, 2005, or the date on
which the Lender terminates this Agreement pursuant to Section 12 hereof.

2.      AMENDMENTS TO ARTICLE 3, LENDER’S COMPENSATION.

          (a)      Section 3.6 (“Liquidated Damages”) is hereby deleted in its
entirety and replaced with the following:

                    3.6      Liquidated Damages. If Borrower prepays all or any
portion of the principal of the Revolving Loan (other than from time to time for
working capital or other payments required hereunder), Borrower shall pay to
Lender at the time of such prepayment, liquidated damages in an amount equal to
(a) three percent (3.00%) of the Maximum Facility if the Borrower elects to
terminate the availability of Revolving Loans as hereinafter provided and the
prepayment is made prior to April 15, 2005 or (b) three percent (3.00%) of the
amount of any partial prepayment made prior to April 15, 2005, provided,
however, the requirements of Section 3.6(a) shall be waived if (i) the
termination of the availability of the Revolving Loans results from a sale of
substantially all of the assets of Borrower and (ii) Lender, pursuant to a new
financing arrangement, provides financing to the entity that acquires
substantially all of the assets of Borrower. Borrower shall give Lender as much
advance written notice (the “Termination Notice”) of Borrower’s election to
terminate the availability of Revolving Loans hereunder prior to the Termination
Date as is practicable. The Termination Notice shall be irrevocable and shall
specify the effective date of such termination, but shall be in no event later
than the Termination Date.

3.      MISCELLANEOUS.

          (a)      The amendments to the Loan Agreement provided for in
Sections 1 and 2 of this Amendment shall become effective on the date of this
Amendment.

          (b)      Any and all references to the Loan Agreement in any other
Loan Document shall be deemed to refer to the Loan Agreement as amended by this
Amendment. This Amendment is deemed incorporated into each of the other Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Agreement. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

          (c)      Borrower hereby certifies that: (a) all of its
representations and warranties in the Loan Agreement, as amended hereby, are,
except as may otherwise be stated in this Amendment: (i) true and correct as of
the date of this Amendment, (ii) ratified and confirmed without condition as if
made anew, and (iii) incorporated into this Amendment by reference; (b) after
giving effect to this Amendment, no Default or Event of Default exists; (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, (d) no sums
are due and owing to Lender under the Loan Agreement as of the effective date of
this Amendment; and (e) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of
Borrower, enforceable

2



--------------------------------------------------------------------------------



 



in accordance with its terms. Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.

          (d)      Borrower hereby confirms that all Collateral for the
Obligations and all liens, security interests, mortgages, and pledges granted by
Borrower or third parties (if applicable) pursuant to the Loan Documents, shall
continue unimpaired and in full force and effect, and shall cover and secure all
of Borrower’s existing and future Obligations to Lender, as modified by this
Amendment.

          (e)      This Amendment may be signed in any number of counterpart
copies and by the parties to this Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Amendment by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.

          (f)      This Amendment will be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns.

          (g)      This Amendment has been delivered to and accepted by Lender
and will be deemed to be made in the State of New York. This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.

          (h)      Borrower hereby acknowledges its continuing obligation to
deliver to Lender tax clearance certificates from all applicable jurisdictions
as set forth in the Loan Documents. Borrower shall use commercially reasonable
efforts in order to secure same.

          (i)      Except as amended hereby, all of the terms and provisions of
the Loan Agreement remain unchanged, are and shall remain in full force and
effect unless and until modified or amended in writing in accordance with their
terms, and are hereby ratified and confirmed. Except as expressly provided
herein, this Amendment shall not constitute an amendment, waiver, consent or
release with respect to any provision of the Loan Agreement or any other Loan
Document, a waiver of any Default or Event of Default, or a waiver or release of
any of Lender’s rights and remedies (all of which are hereby reserved). Borrower
expressly ratifies and confirms the waiver of jury trial provisions contained in
the Loan Agreement and the other Loan Documents.

4.      CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

     Lender’s willingness to agree to the waiver and the amendments set forth in
this Amendment are subject to the prior satisfaction of the following
conditions:

3



--------------------------------------------------------------------------------



 



          (a)      Borrower and each guarantor shall execute and deliver this
Amendment, incumbency certificates, authorizing resolutions, all other documents
or information required and requested by Lender, in such form and substance as
is satisfactory to Lender.

          (b)      Borrower shall furnish to Lender a written status report
regarding the escrowed funds and “no tax due certificates” referenced in that
certain Escrow Agreement dated as of October 11, 2002 by and among ViewCast.com,
Inc., Delta Computec, Inc. n/k/a NQL Sub-Surving Corporation and The Bank of New
York,

5.      FEES AND EXPENSES.

          (a)      Borrower shall reimburse Lender for all fees and costs
associated with the negotiation, documenting and closing of this Amendment and
all documentation related to this Amendment, including, without limitation, the
reasonable fees and out-of-pocket costs of counsel for Lender. Lender may charge
all such fees and costs by a charge to Borrower’s loan account with Lender.
Borrower hereby consents to such charge.

          (b)      Borrower shall pay to Lender a modification fee (the
“Modification Fee”) in the amount of Two Thousand Five Hundred Dollars
($2,500.00). The Modification Fee is deemed earned in full on the date that this
Amendment is executed by Borrower and shall be paid on or before the execution
of this Amendment.

[End of Text; Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have set their hands and seals or
caused these presents to be executed by their proper authorized representative
as of the day and year first above written.

              DELTA COMPUTEC INC.
(formerly known as MMAC
Communications Corp.)               By:   /s/ John DeVito

--------------------------------------------------------------------------------

Name: John DeVito
Title: President

              KELTIC FINANCIAL PARTNERS, LP
By: KELTIC FINANCIAL SERVICES, LLC,
its General Partner               By:   /s/ John P. Reilly

--------------------------------------------------------------------------------

Name: John P. Reilly
Title: Managing Partner

5